DETAILED ACTION
This is a non-final Office action for Application 17/044,416 filed 10/01/2020.

Status of Claims
Claims 25-48 are pending;
Claims 1-24 have been cancelled; claims 25-48 are new;
Claims 25-48 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 10/01/2020 has been considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features "the at least one elastically preloaded clamping element is mounted on the wall of the drawer 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informality:
Paragraph [0056], line 2, "movable" appears to be --movable wall--.  
Appropriate correction is required.

The abstract is objected to because of the following informalities:
Line 4, "a closed state" appears to be --the closed state--.
Line 7, "the extended" appears to be --the first extended--.
Appropriate Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 25-46 are objected to because of the following informalities:
Claim 25, line 9, "the extended" appears to be --the first extended--.
Claims 26-46, line 1, "The storage device for a vehicle" appears to be --The storage device" or --The storage device for the vehicle--.
Claim 27, line 5, "the extended" appears to be --the first extended--.
Claim 33, lines 6 and 7, "the direction of the first direction of rotation" appears to be --the first direction of rotation--.
Claim 34, lines 4 and 5, "the direction of the first direction of rotation" (two instances) appears to be --the first direction of rotation--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 25, the limitations in lines 3 and 4 reveal that the "drawer" is movable "between a closed state and an open state."  As such, the limitation "a closed state of the drawer" in line 7 is indefinite because it is not clear as to whether the "closed state" of the "drawer" in line 7 is the same as or different from the "closed state" of the "drawer" in line 4.  Appropriate correction is required.
Regarding claim 28, the limitation "a retracted position" is recited in claim 25 (line 7) and claim 28 (line 3).  As such, it is not clear as to whether the "retracted position" in claim 28 is the same as or different from the "retracted position" in claim 25.  Appropriate correction is required.
Regarding claim 28, the limitations "a retraction mechanism which is designed, during a movement of the drawer along a closing direction of the drawer, in a retracted position of the movable wall, to rotate the rotary disk about the axis of rotation in a 
Regarding claim 37, there is insufficient antecedent basis for the limitation "the direction of the movable wall" (line 4) in the claim.  Also, it is not clear as to what it means by "in the direction of the movable wall."  What is the "direction of the movable wall"?  Similar rejection applies to the limitation "the direction of the wall" in claim 37 (line 6) and claim 40 (lines 4 and 5).  Furthermore, it is not clear as to how the "at least one elastically preloaded clamping element" (33-2) can be mounted on the wall of the "drawer" (20) and (i.e., as indicated by the limitation "and/or") on the "movable wall" (21-2) at the same time.  Appropriate correction is required.
Regarding claim 46, the limitations "the movable wall is arranged in a cavity of the end wall portion and a cavity of the first lateral side wall portion or of the second lateral side wall portion of the wall of the drawer" in lines 2-4 are indefinite because it is not clear as to how the instant limitations should be interpreted due to the language "and" and "or" in the claim.  Appropriate correction is required.
Claims 26, 27, 29-36, 38, 39, 41-45, 47, and 48 are rejected as being dependent from a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 25 and 44-48, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dexter et al. (US 5,921,519), hereinafter Dexter.
Regarding claim 25, Dexter discloses a storage device (col 2, line 16-19, the storage device includes the housing of the center console, the drawer 18, and the container holder assembly 10) for a vehicle (col 2, line 18), comprising: a housing (col 2, lines 16-19, the housing of the center console); a drawer (18, fig 1), which during intended use is movable relative to the housing along a vehicle longitudinal direction between a closed state and an open state (col 2, lines 16-19, the drawer 18 is capable of performing the above intended use); a movable wall (16, fig 3); and a movement mechanism (24, 29, 29', 44, 46, 50, fig 3) which is designed to change a position of the movable wall starting from a closed state of the drawer, in which the movable wall is in a retracted position (see Figure 1), at least into a first extended position (see Figure 2) in the open state of the drawer, wherein, in the retracted position, the movable wall is 

    PNG
    media_image1.png
    674
    737
    media_image1.png
    Greyscale



[AltContent: connector][AltContent: textbox (21b – Second Lateral Side Wall)]
[AltContent: textbox (21a – First Lateral Side Wall)][AltContent: connector]





Regarding claim 44, wherein the wall of the drawer has a first lateral side wall portion (21a, fig 4, see annotation, the left portion of the wall 21) and a second lateral side wall portion (21b, fig 4, see annotation, the right portion of the wall 21), which during intended use extend along the vehicle longitudinal direction, and an end wall portion (21', fig 3) which connects the first lateral side wall portion and the second lateral side wall portion, and the interior of the drawer is delimited by the first lateral side wall portion, the second lateral side wall portion, the end wall portion and a bottom (11, fig 3) of the drawer.
Regarding claim 45, wherein in the retracted position, the movable wall is arranged at least partially in a cavity (22, fig 1) of the end wall portion of the wall of the drawer.
Regarding claim 46, wherein in the retracted position, the movable wall is arranged in a cavity (22, fig 1) of the end wall portion and a cavity (27, fig 3) of the first lateral side wall portion or of the second lateral side wall portion of the wall of the drawer.
Regarding claim 47, Dexter discloses a central console (col 2, line 18) for a vehicle (col 2, line 18), comprising: a storage device (col 2, line 16-19, the storage device includes the housing of the center console, the drawer 18, and the container holder assembly 10) according to claim 25, wherein the housing of the storage device is formed by a housing of the central console (col 2, lines 16-19).
Regarding claim 48, Dexter discloses a vehicle (col 2, line 18), comprising: a central console (col 2, line 18) according to claim 47, wherein the central console extends between front seats of the vehicle along the vehicle longitudinal direction (col 2, lines 16-19, it is well known in the art that the center console is positioned between the driver's seat and the front passenger's seat along the vehicle longitudinal direction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 27, 30-34, and 36, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Dexter et al. (US 5,921,519), hereinafter Dexter, in view of Schaal (US 2005/0001127 A1).
Regarding claim 26, Dexter does not disclose the storage device, wherein the movement mechanism has a rotary disk and a torsion spring, the rotary disk is rotatable about an axis of rotation and mounted on the drawer, the movable wall is coupled to the rotary disk in such a way that the movable wall is moved during a rotation of the rotary disk and the torsion spring is designed to exert a force on the rotary disk in order to rotate the rotary disk about the axis of rotation in a first direction of rotation, and thus to change the position of the movable wall from the retracted position at least into the first extended position.
Schaal teaches a storage device (1b, fig 5) comprising: a movable wall (5b, fig 5); and a movement mechanism (7b, 15b, figs 5 & 6, see annotation, the reference number 7b refers to the rotary plate from which the movable wall 5b extends), wherein the movement mechanism has a rotary disk (7b, fig 5, see annotation, the rotary plate from which the movable wall 5b extends) and a torsion spring (15b, fig 6), the rotary disk is rotatable about an axis of rotation and mounted on a compartment (2b, fig 5), the movable wall is coupled to the rotary disk in such a way that the movable wall is moved during a rotation of the rotary disk and the torsion spring is designed to exert a force on the rotary disk in order to rotate the rotary disk about the axis of rotation in a first direction of rotation, and thus to change a position of the movable wall from a retracted position at least into a first extended position (see Figures 5 and 7, see paragraphs 0035 and 0038).

    PNG
    media_image2.png
    578
    698
    media_image2.png
    Greyscale





[AltContent: connector]
[AltContent: textbox (7b – Rotary Disk)]


Dexter and Schaal are analogous art because they are at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the movement mechanism (Dexter: 24, 29, 29', 44, 46, 50, fig 3) as a movement mechanism (Schaal: 7b, 15b, figs 5 & 6, see annotation) with a rotary disk (Schaal: 7b, fig 5, see annotation) and a torsion spring (Schaal: 15b, fig 6) as taught by Schaal.  The motivation would have been to allow the movable wall to be more finely rotated to an increased number of used positions.  Therefore, it would have been obvious to combine Dexter and Schaal to obtain the invention as specified in claim 26.
Regarding claim 27, wherein the movable wall has a curved shape (Dexter: 41, fig 4) in cross section perpendicular to the axis of rotation, and the movement mechanism is designed to move the movable wall from the retracted position into the extended position along a circular path whose radius corresponds to a radius of curvature of the movable wall (Dexter: see Figure 4).
Regarding claim 30, the storage device further comprising: a rotary disk locking device (Schaal: 13, 14, fig 2, see paragraph 0038, lines 6 and 7) which is designed to hold the rotary disk in a position in which the movable wall is in the retracted position (Schaal: paragraphs 0028-0030 and 0038).
Regarding claim 31, the storage device further comprising: a rotary disk unlocking device (Schaal: 9, fig 2, see paragraph 0038, lines 6 and 7) which is designed to unlock the rotary disk locking device in response to an actuation of the rotary disk unlocking device by a user (Schaal: paragraphs 0028-0030 and 0038).
Regarding claim 32, the storage device further comprising: a damping device (Schaal: 16b, 28, fig 8) which is designed to damp a rotary movement of the rotary disk (Schaal: see Figure 8, see paragraph 0038).
Regarding claim 33, wherein a latching element (Schaal: 26, fig 8) is provided on the rotary disk, a latching contour (Schaal: 25, fig 8) is provided on the drawer, and the latching element and the latching contour are designed in such a way that, in the first extended position of the movable wall, the latching element bears against the latching contour in order to prevent a further movement of the rotary disk in the direction of the first direction of rotation (Schaal: see Figure 8, see paragraph 0037).
Regarding claim 34, wherein the latching element and the latching contour are designed in such a way that, upon exertion of an external force, whose magnitude is greater than a predetermined value, on the movable wall in the direction of the first direction of rotation, the rotary disk is moved further in the direction of the first direction of rotation, and the latching element slides over the latching contour (Schaal: see Figure 8, see paragraph 0037).
Regarding claim 36, the storage device further comprising: a clamping device (Dexter: 13, fig 1) which is designed, in the open state of the drawer during intended use, to firmly clamp an object (Dexter: 20, fig 2), which is provided in a predetermined region of the interior of the drawer, between the wall of the drawer and the movable wall when the movable wall is in the first extended position (Dexter: see Figure 2).

Claim 37, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Dexter et al. (US 5,921,519), hereinafter Dexter, in view of Schaal (US 2005/0001127 A1) and Kearney et al. (US 7,789,265 B2), hereinafter Kearney.
Regarding claim 37, Dexter, as modified by Schaal with respect to claim 26, does not teach the storage device, wherein the clamping device has at least one elastically preloaded clamping element, the at least one elastically preloaded clamping element is mounted on the wall of the drawer and is designed to press the object in the direction of the movable wall situated in the first extended position, and/or is mounted on the movable wall and is designed, in the first extended state, to press the object in the direction of the wall of the drawer.
Kearney teaches a storage device (100, fig 2A) comprising: a clamping device (98, fig 3), wherein the clamping device has at least one elastically preloaded clamping element (154, fig 3), the at least one elastically preloaded clamping element is mounted on a wall (106, fig 4) and is designed to press an object in the direction of the movable wall situated in an extended position (see Figures 5A-5D).


    PNG
    media_image3.png
    499
    660
    media_image3.png
    Greyscale










Kearney is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the clamping device (Dexter: 13, fig 1) with at least one elastically preloaded clamping element (Kearney: 154, fig 3) as taught by Kearney.  The motivation would have been to accommodate larger objects with biasing elements in different directions.  Therefore, it would have been obvious to combine Dexter, Schaal, and Kearney to obtain the invention as specified in claim 37.

Claims 42 and 43, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Dexter et al. (US 5,921,519), hereinafter Dexter, in view of Fischer et al. (US 5,692,658), hereinafter Fischer.

Regarding claim 42, Dexter does not disclose the storage device further comprising: a drive device; and a drawer locking device, wherein the drive device is designed to exert a force on the drawer in order to move the drawer into the open state starting from the closed state, and the drawer locking device is designed to hold the drawer in the closed state.
Fischer teaches a storage device (10, fig 1) comprising: a drawer (18, fig 1); a drive device (34, fig 1); and a drawer locking device (col 3, lines 48-52, the disclosure that the drawer 18 can be unlocked means that there is a drawer locking device), wherein the drive device is designed to exert a force on the drawer in order to move the drawer into the open state starting from the closed state, and the drawer locking device is designed to hold the drawer in the closed state (col 3, lines 38, 39, and 48-52).

    PNG
    media_image4.png
    605
    903
    media_image4.png
    Greyscale









Fischer is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the storage device (Dexter: col 2, 
Regarding claim 43, the storage device further comprising: a drawer unlocking device (Fischer: 52, fig 1) which is designed to unlock the drawer locking device in response to an actuation of the drawer unlocking device by a user (Fischer: col 3, lines 48-52).

Allowable Subject Matter
Claims 28, 29, 35, and 38-41 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.  See the attached PTO-892 for various storage devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631